Name: Commission Regulation (EEC) No 3354/90 of 22 November 1990 amending Regulation (EEC) No 1327/89 authorizing Spain not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 on the granting, for the 1989/90 to 1995/96 wine years, of permanent abandonment premiums in respect of wine- growing areas
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  agricultural structures and production
 Date Published: nan

 23. 11 . 90 Official Journal of the European Communities No L 324/23 COMMISSION REGULATION (EEC) No 3354/90 of 22 November 1990 amending Regulation (EEC) No 1327/89 authorizing Spain not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 on the granting, for the 1989/90 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas ('), as amended by Regulation (EEC) No 1327/90 (2), and in particular Article 12 ( 1 ) and (2) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2729/88 of 31 August 1988 laying down detailed rules for the application of Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine ­ growing areas (3),as last amended by Regulation (EEC) No 678/89 (4), Spain lodged before 1 October 1990 an appli ­ cation to alter the areas excluded from the scope of the measures provided for in Regulation (EEC) No 1442/88 from the 1991 /92 wine year ; Whereas in the areas listed in the Annex there are risks of depopulation or of the quality policy being called into question or limited possibilities of alternative crops ; whereas the criteria selected to determine the list corres ­ pond to those defined in Article 12 ( 1 ) and (2) of Regula ­ tion (EEC) No 1442/88 ; whereas the wine-growing potential of the areas recognized as suitable for the production of quality wine psr in those areas as a whole is less than 10 % of the national wine-growing potential ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Commission Regulation (EEC) No 1 327/89 (') is hereby replaced by the Annex to this Regu ­ lation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the 1991 /92 wine year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1990. For the Commission Ray MAC SHARRY Member of the Commission ') OJ No L 132, 28 . 5 . 1988, p. 3 . *) OJ No L 132, 23. 5 . 1990, p. 23. h) OJ No L 241 , 1 . 9 . 1988, p. 108 . (4) OJ No L 73, 17. 3 . 1989, p. 23. 0 OJ No L 133, 17 . 5 . 1989, p. 8 . No L 324/24 Official Journal of the European Communities 23. 11 . 90 ANNEX Areas in respect of which Spain is authorized not to apply the measures provided for in Regula ­ tion (EEC) No 1442/88 Wine-growing areas recognized as suitable for the production of quality wines psr following their entry in a register for the purpose in accordance with the national procedure laid down pursuant to Regulation (EEC) No 823/87 ('), located in the following provinces for the following designations : Region Designation of origin Province Castilla-Leon Bierzo Le6n Ribera del Duero Rueda Burgos, Segovia, Soria, Valladolid Avila, Segovia, Valladolid Toro Valladolid, Zamora Castilla-La Almansa Albacete Mancha (white varieties) Mancha Albacete, Ciudad Real, Cuenca, Toledo (red varieties) \ Mentrida Toledo (white varieties) Jumilla Albacete, Toledo (white varieties) I Valdepenas Ciudad Real (red varieties) Valencia Almansa Valencia : of Ayora commune Utiel-Requena Valencia : of Requena and Venta del Moro communes (&gt;) OJ No L 84, 27. 3 . 1987, p. 59 .